Case 1:20-cv-01589-JFB-CJB Document 178 Filed 09/16/21 Page 1 of 1 PageID #: 1395
                                                             Daniel M. Silver            McCarter & English, LLP
                                                             Partner                     Renaissance Centre
                                                             T. 302-984-6331             405 N. King Street, 8th Floor
                                                             F. 302-691-1260             Wilmington, DE 19801-3717
                                                             dsilver@mccarter.com        www.mccarter.com




 September 16, 2021

 VIA CM/ECF
 The Honorable Christopher J. Burke
 J. Caleb Boggs Federal Building
 844 N. King Street
 Unit 28, Room 2325
 Wilmington, DE 19801-3555

 Re:     Astellas Pharma Inc. v. Sandoz Inc., C.A. No. 20-1589-JFB-CJB (Consolidated)

 Dear Judge Burke:

         I write on behalf of the Astellas Plaintiffs regarding Astellas’s Motion for Alternative
 Service (the “Motion”) that was filed today (D.I. 176). Astellas is requesting permission to serve
 a copy of the Amended Complaint on foreign Defendants, Strides Pharma Science Limited
 (“Strides”) and Solara Active Pharma Sciences Limited (“Solara”), via email, through their
 United States counsel because, among other reasons, service pursuant to the Hague Convention
 will not be completed until at least November 2021, and Strides and Solara’s participation in this
 case is necessary to keep discovery and this Courts’ case schedule on track. The basis for this
 Motion is set forth more fully in Astellas’s papers.

         Astellas has complied with its obligation under Local Rule 7.1.1 and conferred with
 counsel for Strides and Solara (who also represents Defendant Sawai) regarding the relief sought
 in this Motion, and counsel has indicated that the Motion is opposed. However, Astellas
 respectfully submits that the only parties who have standing to oppose this Motion are Strides
 and Solara, who have not yet been joined to this Action, since they have not been served. It is
 unclear whether Strides and Solara will submit to the jurisdiction of this Court to oppose the
 Motion. If not, Astellas will promptly inform the Court that the Motion is unopposed and
 respectfully request the Court’s entry of an Order permitting service by alternative means.

         Counsel are available should the Court have any questions.


 Respectfully submitted,

 /s/ Daniel M. Silver

 Daniel M. Silver (#4758)

 cc: Counsel of Record (via CM/ECF and E-Mail)


 ME1 37511983v.1
